DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-38 are pending and being examined.

Claim Objections/ Specification
SEQUENCE COMPLIANCE

2.	The specification and claims 27 and 28 are objected to. 
The sequences recited in claims 27 and 28 do not match the sequences identified in the sequence listing.  None of the CDR SEQ ID NOs in claim 27 match the sequence listing. SEQ ID NO:79 is not a CDR sequence in the sequence listing. In claim 28, SEQ ID NO:73 is claimed as a CD73 antibody heavy chain variable region, however it is NOT a heavy chain variable region in the sequence listing, but rather, a 5 amino acid CDR sequence. In claim 28, SEQ ID NO:66 is claimed as a CD73 antibody light chain variable region, however it is NOT a light chain variable region in the sequence listing, but rather, a 15 amino acid CDR sequence.
Applicant is required to provide (1) a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, (2) a substitute paper copy of the “Sequence Listing”, (3) an amendment directing the entry of that paper into the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite SEQ ID NOs that do not match the sequences written out in the claims and do not match the sequences listed in the sequence listing of the application. Therefore, it is unclear what sequences are comprised by the anti-CD73 antibody.


4.	Claims 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
First, the claims are rejected on the basis of insufficient antecedent basis for the limitation of “the improvement” in the claim. What improvement?
Second, the claims are rejected on the basis that it is unclear what is being claimed. The claims reference that there is an improvement step in a method, but never clearly recite that the invention is the method itself or is the improvement, therefore the scope of what the invention actually is, is unclear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 31 and 32 are drawn to methods requiring the use of antibodies I-397 and I-398. Claim 32 requires the use of antibodies that are “function-conservative variants” of antibodies I-394, I-395, I-396, I-397, I-398, and I-399.
With regards to claim 31, the specification fails to disclose any sequence structure of antibodies I-397 and I-398, therefore one could not identify what the heavy chain and light chain variable regions are that are required to practice the claimed method. There is inadequate written description for these two antibodies.
With regards to claim 32, the claimed method requires the function-conservative variants of antibodies I-394, I-395, I-396, I-397, I-398, and I-399 to function in:
Binding and inhibiting ATPase activity of a soluble extracellular domain human CD39 protein; and
Treat a human individual having cancer.
The specification discloses the variable region sequences for the light and heavy chains of antibodies I-394, I-395, I-396, and I-399 in published paragraphs [142-147]. The specification does not disclose any exemplary sequence variants of these antibodies that are function-conservative variants or that function to bind and inhibit ATPase activity of a soluble extracellular domain human CD39 protein and treat cancer as required by the claims.
University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind CD39 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any 
The instant specification fails to describe structural features common to the members of the function-conservative variant antibody genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a single exemplary function-conservative variant antibody sequence that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics, other than for the single set of variable heavy and light region sequences of I-394, I-395, I-396, and I-399 antibodies. The instant specification fails to describe a representative number of function-conservative variant antibody sequences for the function-conservative variant genus of antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
Given the lack of representative examples to support the full scope of the claimed function-conservative variant antibodies used in the claimed method, and lack of reasonable structure-function correlation with regards to which amino acids can be altered in the variable region/CDR sequences of a variant and maintain the claimed functions, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of function-conservative variant antibodies that function as claimed that is required to practice the claimed invention.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4, 7, 9, 11, 17, 18-23, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,865,653, Zitvogel et al, issued October 2014.
Zitvogel et al teach a method of treating cancer in a human patient identified as resistant to cancer therapies, the method comprising:
detecting and verifying abnormal overexpression of CD39 and/or CD73 in the patient’s tumor cells utilizing immunohistochemistry, which satisfies the requirement of determining the patient as having a poor prognosis for response to an agent that neutralizes CD73 (col. 6, lines 58 to col. 7, line 35; col. 51, lines 14-23); and 

Zitvogel et al teach a diagnostic or therapeutic kit comprising anti-CD39 and anti-CD73 antibodies (col. 7, lines 35-45).
Zitvogel et al teach the cancer patients expressing CD73 treated are resistant to chemotherapeutics such as a platin, taxane, anthracyclin, antimitotic agent, or to radiotherapy (col.2, lines 20-45). Given those agents kill cancer cells, they would necessarily inhibit CD73 polypeptide expressed on the killed cancer cells. Therefore, Zitvogel et al teach treating patients that have relapsed or progressed after chemotherapeutics or radiation therapies that “inhibit CD73 polypeptide”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 4, 6-24, 26, 33-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,865,653, Zitvogel et al, issued October 2014; in view of Hausler et al (Am J Trans. Research, 2014, 6:129-139); US Patent Application Publication 2019/0062448, Soros et al, Claiming priority to July 31, 2017; and US Patent 9,605,080, Lonberg et al, issued March 2017, published May 2016.
Zitvogel et al teach a method of treating cancer in a human patient identified as resistant to cancer therapies, the method comprising:
detecting and immunohistochemically verifying abnormal overexpression of CD39 and/or CD73 in the patient’s tumor cells; and administering to the subject anti-CD39 and anti-CD73 antibodies that inhibit ecto-ATPase; wherein the cancer is ovarian cancer; and kits comprising the anti-CD39 and anti-CD73 antibodies, as set forth above.
Zitvogel et al do not teach:
the kit comprises multiple packages of the antibodies;
the antibodies are administered concurrently or sequentially;
the patient treated progressed or relapsed after treatment with an agent that inhibits human CD73 polypeptide;
the CD39 antibody causes a decrease in the ATPase activity of CD39 by more than 50%;
the CD73 antibody induces intracellular internalization of CD73;
the CD39 antibody comprises instant SEQ ID NOs:95-102; and
the CD39 comprises a wild type of modified human lgG4 Fc domain, or a modified human IgGI Fc domain comprising N-linked glycosylation at Kabat residue N297 and comprising an amino acid substitution at Kabat residue(s) 234 and 235.
Zitvogel et al do not exemplify detecting and identifying CD39 and/or CD73 overexpression in ovarian cancer and treatment with the antibodies.
Hausler et al teach and demonstrate successfully killing ovarian cancer cells expressing CD73 and CD39 with combined treatment of CD39 and CD73 antibodies and demonstrate the antibodies together or individually block adenosine production by CD39 and CD73 by greater than 50%, and stimulate CD4+ T cell proliferation (p. 132-134, Figures 2-4). Hausler et al teach CD39 and CD73 positive ovarian cancer cells produce about 30-60 times more biologically active adenosine than T regulatory cells. CD39- and CD73 –mediated production of adenosine in ovarian cancer cells suppresses NK and T cell cytotoxicity as well as CD4+ T cell proliferation (p. 129-130). Hausler et al demonstrate immunohistochemical staining of ovarian cancer tissue reveals increased ectonucleotidase CD39 and CD73 expression compared to normal ovarian tissue (p. 129-130). 
Soros et al teach it is known CD39 is overexpressed in ovarian cancer and other cancers ([5]), and teach methods of treating ovarian cancer in a patient, comprising administering to the patient an anti-CD39 antibody 31895 comprising heavy chain and light chain variable region SEQ ID NOs:180 and 220 that are 100% identical to instant SEQ ID NOs:95 and 96, and comprise CDR SEQ ID NOs:97-99 and 100-102 (see sequence alignment below) ([378-380]), wherein the CD39 antibody binds and inhibits extracellular CD39 activity ([311]). Soros et al suggest combining anti-CD39 antibody treatment with an anti-CD73 antibody (claim 4), and demonstrate anti-CD39 antibody 31895 successfully reduces adenosine generation in cancer cells positive for both CD39 and CD73 (Example 21; Figure 22). Soros et al teach the anti-CD39 antibody treats cancer by:
a) reducing CD39 ATPase activity, 

c) reducing levels of regulatory T cells;
d) activating effector T cells;
e) inducing or enhancing effector T cell proliferation;
f) inhibiting tumor growth; and
g) inducing tumor regression (claims 25-28; [27]; Figure 14).
Soros et al teach kits comprising the packages of the CD39 antibody ([386]) and that antibody 31895 binds to residues E143-N158 of human CD39 ([449]), therefore would necessarily have reduced binding to CD39 lacking those residues. Soros et al suggest their CD39 antibodies can be IgG1 or IgG4 and have Fc variants with altered effector function, wherein numerous substitutions or deletions with altered effector function are known in the art (claim 2; [45]; [81]; [321]).
Lonberg et al teach a method for treating cancers, including ovarian cancer, in a patient, the method comprising administering to the patient an anti-CD73 antibody that inhibits enzymatic activity of CD73, internalizes CD73, and reduces adenosine levels (col. 6, lines 5-21; col. 31, lines 25-67; Table 3), and demonstrate anti-CD73 antibody successfully down-regulating or internalizing CD73 on tumor cells (Example 6) and inhibiting CD73 enzymatic activity in CD73-expressing cancer cells (Example 5). Lonberg et al suggest combining treatment with anti-CD39 antibody (col. 6, lines 22-28). Lonberg et al teach kits comprising the CD73 antibodies (col. 5, lines 65-67). Lonberg et al teach antibodies can have altered effector function by modification of IgG1 or IgG4 Fc N-linked glycosylation at N297 or substitution at residues 234 and 235 (col. 65-67).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the kit of Zitvogel et al to comprise multiple packages of the CD39 and CD73 antibodies. One would have been motivated to, and have a reasonable expectation of success to, given Soros et al suggest kits can have packages of antibodies and it is well within the level of the ordinary skilled artisan to provide more of the same antibodies within a kit.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administered the CD39 and CD73 antibodies concurrently or sequentially in the method of Zitvogel et al. One would have been motivated to and have a reasonable expectation of success to given the function of both antibodies together and separately are demonstrated and established by the prior art to treat cancer, and their functions are expected regardless of order or timing of administration to treat cancer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the method of Zitvogel et al to successfully immunohistochemically detect CD73 overexpression in ovarian tumors and treat these identified tumors with CD73 and CD39 antibody.  One would have been motivated to because: (1) Zitvogel et al explicitly teach and suggest detecting abnormal CD73 overexpression in tumor cells to identify patients having cancer treatment resistance and in need for CD39/CD73 antibody therapy; and (2) Hausler et al teach CD39 and CD73 positive ovarian cancer cells produce about 30-60 times more biologically active adenosine than T regulatory cells, it suppresses NK and T cell cytotoxicity as well as CD4+ T cell proliferation, and Hausler et al identify such cancer cells as needing CD37  demonstrate successfully killing ovarian cancer cells expressing CD73 and CD39 with combined treatment of CD39 and CD73 antibodies and demonstrate the antibodies together or individually block adenosine production by CD39 and CD73 by greater than 50%; (2) Hausler et al teach that ovarian cancer samples are demonstrated to overexpress CD39 and CD37 compared to normal ovary by immunohistochemical analysis; (3) Soros et al successfully demonstrate anti-CD39 antibody reducing adenosine generation in cancer cells positive for both CD39 and CD73; and (4) Lonberg et al demonstrate anti-CD73 antibody successfully down-regulating or internalizing CD73 on tumor cells and inhibiting CD73 enzymatic activity in CD73-expressing cancer cells.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the anti-CD39 antibody 31895 of Soros et al comprising instant SEQ ID NOs:95-102 in the method of Zitvogel et al.  One would have been motivated to because: (1) Zitvogel et al explicitly suggest co-administering CD39 and CD73 antibodies to reduce adenosine levels and treat cancer; (2) Soros et al suggest combining their anti-CD39 antibody treatment with an anti-CD73 antibody to reduce adenosine generation in cancer cells and treat cancer. One of ordinary skill in the art would have a reasonable expectation of success utilizing the antibody of Soros et al in the method of Zitvogel et al given Soros et al demonstrate their anti-CD39 antibody 31895 successfully reduces adenosine generation in cancer cells positive for both CD39 and CD73.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the CD39 antibody to comprise a wild type of modified human lgG4 Fc domain, or a modified human IgG1 Fc domain comprising N-linked glycosylation at Kabat residue N297 and comprising an amino acid substitution at Kabat residue(s) 234 and 235 in the method of Zitvogel et al and Soros et al. One would have been motivated to and have a reasonable expectation of success to because Soros et al suggest their IgG1 or IgG4 CD39 antibodies can have modified Fc effector function by known means in the art, and Lonberg et al teach known methods of altering effector IgG1 or IgG4 function through N297 glycosylation, or substituting residues 234 and 235.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a CD73 antibody of Lonberg et al that induces intracellular internalization of CD73 in the method of Zitvogel et al. One would have been motivated to because: (1) Zitvogel et al explicitly suggest co-administering CD39 and CD73 antibodies to reduce adenosine levels and treat cancer; (2) Lonberg et al teach treating cancer by administering CD73 antibodies that downregulate/internalize CD73 to reduce adenosine levels in order to treat cancer, and suggest co-administering with anti-CD39 antibody. One of ordinary skill in the art would have a reasonable expectation of success administering the CD73 antibody of Lonberg et al in the method of Zitvogel et al given Lonberg et al demonstrate their CD73 antibodies successfully internalize CD73 and reduce CD73 enzymatic activity on cancer cells.


SEQ ID NO:95
RESULT 1

; Sequence 180, Application US/16049736
; Publication No. US20190062448A1
; GENERAL INFORMATION
;  APPLICANT: TIZONA THERAPEUTICS
;  APPLICANT:SOROS, Vanessa
;  APPLICANT:KOVALENKO, Maria
;  APPLICANT:CORBIN, John
;  APPLICANT:BEERS, Courtney
;  APPLICANT:WIDBOOM, Paul Fredrick
;  APPLICANT:WARFIELD, Joseph Robert
;  TITLE OF INVENTION: ANTI-CD39 ANTIBODIES, COMPOSITIONS COMPRISING ANTI-CD39
;  TITLE OF INVENTION:ANTIBODIES AND METHODS OF USING ANTI-CD39 ANTIBODIES
;  FILE REFERENCE: 117851.00014
;  CURRENT APPLICATION NUMBER: US/16/049,736
;  CURRENT FILING DATE: 2018-07-30
;  PRIOR APPLICATION NUMBER: US 62/539,527
;  PRIOR FILING DATE: 2017-07-31
;  NUMBER OF SEQ ID NOS: 298
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 180
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic: VH, 31895
US-16-049-736-180

  Query Match             100.0%;  Score 638;  DB 19;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFKSYEMHWVRQAPGQGLEWMGRINPSVGSTWY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFKSYEMHWVRQAPGQGLEWMGRINPSVGSTWY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARGKREGGTEYLRKWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARGKREGGTEYLRKWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

SEQ ID NO:96
RESULT 1
US-16-049-736-220
; Sequence 220, Application US/16049736
; Publication No. US20190062448A1
; GENERAL INFORMATION

;  APPLICANT:SOROS, Vanessa
;  APPLICANT:KOVALENKO, Maria
;  APPLICANT:CORBIN, John
;  APPLICANT:BEERS, Courtney
;  APPLICANT:WIDBOOM, Paul Fredrick
;  APPLICANT:WARFIELD, Joseph Robert
;  TITLE OF INVENTION: ANTI-CD39 ANTIBODIES, COMPOSITIONS COMPRISING ANTI-CD39
;  TITLE OF INVENTION:ANTIBODIES AND METHODS OF USING ANTI-CD39 ANTIBODIES
;  FILE REFERENCE: 117851.00014
;  CURRENT APPLICATION NUMBER: US/16/049,736
;  CURRENT FILING DATE: 2018-07-30
;  PRIOR APPLICATION NUMBER: US 62/539,527
;  PRIOR FILING DATE: 2017-07-31
;  NUMBER OF SEQ ID NOS: 298
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 220
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic: VL, 31895
US-16-049-736-220

  Query Match             100.0%;  Score 559;  DB 19;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPGTLSLSPGERATLSCRASQSVASSYLAWYQQKPGQAPRLLIYGASNRHTGIP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPGTLSLSPGERATLSCRASQSVASSYLAWYQQKPGQAPRLLIYGASNRHTGIP 60

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYHNAITFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYHNAITFGGGTKVEIK 107



8.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,865,653, Zitvogel et al, issued October 2014; Hausler et al (Am J Trans. Research, 2014, 6:129-139); US Patent Application Publication 2019/0062448, Soros et al, Claiming priority to July 31, 2017; and US Patent 9,605,080, Lonberg et al, issued March 2017, published May 2016 as applied to claims 1, 3, 4, 6-24, 26, 33- above, and further in view of WO 2016/055609, Perrot et al, published April 2016.
	Zitvogel et al, Hausler et al, Soros et al, and Lonberg et al (the combined references) teach a method for treating cancer and inhibiting adenosine production in a subject having CD73 and/or CD39 overexpressing cancer, the method comprising administering to the subject an anti-CD39 antibody and anti-CD73 antibody that inhibits CD73 enzymatic activity, as set forth above.
	The combined references do not teach the CD73 antibody comprises instant SEQ ID NOs:3 and 4, comprising CDR SEQ ID NOs:46-51.
	Perrot et al teach CD73 antibody 6E1 that comprises SEQ ID NOs: 21 and 22 that are identical to instant SEQ ID NOs:3 and 4, and comprise instant CDR SEQ ID NOs:46-51 (see sequence alignments below) (p. 41-42; Tables A and B). Perrot et al teach administering the CD73 antibody to subjects to inhibit enzymatic (ecto-5’ nucleotidase) activity of CD73, reduce adenosine levels, and treat cancer, including ovarian cancer (p. 3-6; p. 11-15; p. 54-59; claims 37-49). Perrot et al teach tumors needing treatment can be identified by detecting increased CD73 expression, CD39 expression or adenosine levels compared to normal tissue (p. 5; p. 59-61; claims 43-45).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the anti-CD73 antibody 6E1 of Perrot et al in the method of the combined references.  One would have been motivated to because the combined references explicitly suggest administering a CD73 antibody that inhibits the enzyme activity of CD73, downregulates/internalizes CD73, and reduces adenosine 

SEQ ID NO:3
RESULT 1
BCP73025
ID   BCP73025 standard; protein; 120 AA.
XX
AC   BCP73025;
XX
DT   02-JUN-2016  (first entry)
XX
DE   Anti-CD73 monoclonal antibody heavy chain variable region, SEQ ID 21.
XX
KW   5-prime-ribonucleotide phosphohydrolase; CD73; NT5E protein;
KW   antibody production; antibody therapy; bladder cancer; breast tumor;
KW   cancer; cytostatic; ecto-5'-nucleotidase; esophagus tumor; glioblastoma;
KW   glioma; heavy chain variable region; hybridoma; leukemia; melanoma;
KW   monoclonal antibody; ovary tumor; prophylactic to disease;
KW   prostate tumor; solid tumor; t-lymphocyte; therapeutic; thyroid tumor.
XX
OS   Mus musculus.
XX
CC PN   WO2016055609-A1.
XX
CC PD   14-APR-2016.
XX
CC PF   09-OCT-2015; 2015WO-EP073370.
XX
PR   10-OCT-2014; 2014US-0062323P.
PR   20-FEB-2015; 2015US-0118549P.
PR   16-MAR-2015; 2015US-0133597P.
PR   06-JUL-2015; 2015US-0188881P.
XX
CC PA   (INNA-) INNATE PHARMA.
XX
CC PI   Perrot I,  Paturel C,  Gauthier L;
XX
DR   WPI; 2016-22689U/31.

CC PT   New isolated antibody capable of specifically binding to human cluster of
CC PT   differentiation 73 at surface of cell and neutralizing 5'-ectonucletidase
CC PT   activity used in composition for treatment or prevention of cancer e.g. 
CC PT   glioma.
XX
CC PS   Claim 24; SEQ ID NO 21; 98pp; English.
XX
CC   The present invention relates to a novel isolated antibody specifically 
CC   binding to human CD73 at the surface of a cell. The isolated antibody is 
CC   capable of neutralizing the 5'-ectonucletidase activity. The invention 
CC   also provides: an isolated monoclonal antibody; an antibody; a 
CC   pharmaceutical composition comprising the antibody and a pharmaceutically
CC   acceptable carrier; a kit comprising the antibody, optionally further 
CC   comprising a labeled secondary antibody recognizing the antibody; a 
CC   nucleic acid encoding a heavy chain and/or light chain of the antibody; a
CC   hybridoma or recombinant host cell producing the antibody; a method for 
CC   treating or preventing a disease such as cancer or solid tumor in a 
CC   patient by administering the antibody or the composition; a method for 
CC   increasing T cell activity in a subject having cancer; a method for 
CC   relieving adenosine-mediated inhibition of T cell activity in a subject 
CC   having cancer; and a method for increasing T cell activity in the tumor 
CC   microenvironment of a subject. The cancer or tumor can be leukemia, 
CC   bladder cancer, glioma, glioblastoma, ovarian cancer, melanoma, prostate 
CC   cancer, thyroid cancer, esophageal cancer or breast cancer. The present 
CC   sequence represents an anti-CD73 monoclonal antibody heavy chain variable
CC   region (VH), which is used in preparing the composition capable of 
CC   treating or preventing the above mentioned cancers or solid tumor.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 652;  DB 23;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EFQLQQSGPELVKPGASVKVSCKASGYAFTSYNMYWVKQSHGKRLEWIGYIDPYNGGSSY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EFQLQQSGPELVKPGASVKVSCKASGYAFTSYNMYWVKQSHGKRLEWIGYIDPYNGGSSY 60

Qy         61 NQKFKGKATLTVDKSSSTAYMHLNNLTSEDSAVYYCARGYNNYKAWFAYWGQGTLVTVSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGKATLTVDKSSSTAYMHLNNLTSEDSAVYYCARGYNNYKAWFAYWGQGTLVTVSA 120


SEQ ID NO:4

BCP73026
ID   BCP73026 standard; protein; 106 AA.
XX
AC   BCP73026;
XX
DT   02-JUN-2016  (first entry)
XX
DE   Anti-CD73 monoclonal antibody light chain variable region, SEQ ID 22.
XX
KW   5-prime-ribonucleotide phosphohydrolase; CD73; NT5E protein;
KW   antibody production; antibody therapy; bladder cancer; breast tumor;
KW   cancer; cytostatic; ecto-5'-nucleotidase; esophagus tumor; glioblastoma;
KW   glioma; hybridoma; leukemia; light chain variable region; melanoma;
KW   monoclonal antibody; ovary tumor; prophylactic to disease;
KW   prostate tumor; solid tumor; t-lymphocyte; therapeutic; thyroid tumor.
XX
OS   Mus musculus.
XX
CC PN   WO2016055609-A1.
XX
CC PD   14-APR-2016.
XX
CC PF   09-OCT-2015; 2015WO-EP073370.
XX
PR   10-OCT-2014; 2014US-0062323P.
PR   20-FEB-2015; 2015US-0118549P.
PR   16-MAR-2015; 2015US-0133597P.
PR   06-JUL-2015; 2015US-0188881P.
XX
CC PA   (INNA-) INNATE PHARMA.
XX
CC PI   Perrot I,  Paturel C,  Gauthier L;
XX
DR   WPI; 2016-22689U/31.
XX
CC PT   New isolated antibody capable of specifically binding to human cluster of
CC PT   differentiation 73 at surface of cell and neutralizing 5'-ectonucletidase
CC PT   activity used in composition for treatment or prevention of cancer e.g. 
CC PT   glioma.
XX
CC PS   Disclosure; SEQ ID NO 22; 98pp; English.
XX
CC   The present invention relates to a novel isolated antibody specifically 
CC   binding to human CD73 at the surface of a cell. The isolated antibody is 
CC   capable of neutralizing the 5'-ectonucletidase activity. The invention 
CC   also provides: an isolated monoclonal antibody; an antibody; a 
CC   pharmaceutical composition comprising the antibody and a pharmaceutically
CC   acceptable carrier; a kit comprising the antibody, optionally further 
CC   comprising a labeled secondary antibody recognizing the antibody; a 
CC   nucleic acid encoding a heavy chain and/or light chain of the antibody; a
CC   hybridoma or recombinant host cell producing the antibody; a method for 

CC   patient by administering the antibody or the composition; a method for 
CC   increasing T cell activity in a subject having cancer; a method for 
CC   relieving adenosine-mediated inhibition of T cell activity in a subject 
CC   having cancer; and a method for increasing T cell activity in the tumor 
CC   microenvironment of a subject. The cancer or tumor can be leukemia, 
CC   bladder cancer, glioma, glioblastoma, ovarian cancer, melanoma, prostate 
CC   cancer, thyroid cancer, esophageal cancer or breast cancer. The present 
CC   sequence represents an anti-CD73 monoclonal antibody light chain variable
CC   region (VL), which is used in preparing the composition capable of 
CC   treating or preventing the above mentioned cancers or solid tumor.
XX
SQ   Sequence 106 AA;

  Query Match             100.0%;  Score 552;  DB 23;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SIVMTQTPKFLLVSAGDRVTITCKASQSVTNDVAWYQQKPGQSPKLLIYYASNRYTGVPD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SIVMTQTPKFLLVSAGDRVTITCKASQSVTNDVAWYQQKPGQSPKLLIYYASNRYTGVPD 60

Qy         61 RFTGSGYGTDFTFTISTMQAEDLAVYFCQQDYSSLTFGAGTKLELK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFTGSGYGTDFTFTISTMQAEDLAVYFCQQDYSSLTFGAGTKLELK 106

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 2, 4, 5, 7-25, 29-36, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 33, 38, 40, 41, 43-46, 52, 61, and 62 of copending Application No. 16/477,506 in view of US 
The copending application claims the I-series CD39 antibodies including I-394 comprising SEQ ID NOs:8-13, comprised by instant SEQ ID NOs:6 and 7; and methods of treating cancer comprising administering the antibody to a patient that has cancer, including ovarian cancer.
The copending application does not claim the antibody is in a kit combined with an anti-CD73 antibody, the treatment methods require administering CD73 antibody including 6E1, and identifying the treated patient as having overexpression of CD73 or relapsed as instantly claimed.
Zitvogel et al, Hausler et al; Soros et al; Lonberg et al; and Perrot et al all teach and render obvious combining CD73 antibody or CD73 antibody 6E11 with the I-394 CD39 antibody claimed in kits, and render obvious methods of treating relapsed or refractory cancer overexpressing CD73 with the anti-CD39 antibody, as well as with a CD73 antibody, for the reasons set forth in the rejections under 35 USC 103 stated above.
This is a provisional nonstatutory double patenting rejection.


10.	Claims 1, 2, 4, 5, 7-25, 29-36, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 17, 19-22, 47- of copending Application No. 16/370,789 in view of US Patent 8,865,653, Zitvogel et al, issued October 2014; Hausler et al (Am J Trans. Research, 2014, 6:129-139); US Patent Application Publication 2019/0062448, Soros et al, Claiming priority to July 31, 2017; US Patent 9,605,080, Lonberg et al, issued March 2017, published May 2016 ;and WO 2016/055609, Perrot et al, published April 2016. 
The copending application claims methods of treating cancer in a human patient, the method comprising administering an I-series anti-CD39 antibody, wherein the antibody comprises the same sequences as I-394 as in instant SEQ ID NOs:6 and 7; wherein the patient has ovarian cancer; wherein the patient is relapsed or progressed after therapy with an agent capable of inducing extracellular release of ATP from tumor cells.
The copending application does not claim the antibody is in a kit combined with an anti-CD73 antibody, the treatment methods require administering CD73 antibody including 6E1, and identifying the treated patient as having overexpression of CD73.
Zitvogel et al, Hausler et al; Soros et al; Lonberg et al; and Perrot et al all teach and render obvious combining CD73 antibody and CD73 6E11 with the I-394 or CD39 antibody claimed in kits, and render obvious methods of treating cancer overexpressing CD73 with the anti-CD39 antibody, as well as with a CD73 antibody, for the reasons set forth in the rejections under 35 USC 103 stated above.
This is a provisional nonstatutory double patenting rejection.

11.	Conclusion: No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.